PER CURIAM.
Appellant was charged in an information with unlawfully throwing, placing or discharging a bomb with intent to do damage to the property of Air Canada, in violation of Florida Statute 790.161.
Appellant was tried in the Circuit Court of Dade County, Florida without a jury. The trial judge found him guilty of the offense charged and sentenced him to ten years in the state penitentiary.
By this appeal appellant seeks reversal of his conviction and sentence on the ground that the evidence was insufficient to support the trial judge’s finding that appellant was guilty of the unlawful throwing, placing or discharging a bomb, since the evidence adduced and that upon which the court based the conviction tended to show that appellant was not the perpetrator but was only involved in a conspiracy in aiding and abetting the crime.
We have carefully considered the point on appeal in the light of the controlling principles of law, transcript of the testimony and evidence offered during trial, briefs and arguments of counsel, and have concluded that reversible error has not been made to appear. State v. Dent, 322 So.2d 543 (Fla.1975); Damon v. State, 289 So.2d 720 (Fla.1973); Hernandez v. State, 323 So.2d 318 (Fla. 3d DCA 1975); Heineman v. State, 327 So.2d 898 (Fla. 3d DCA 1976); and Hampton v. State, 336 So.2d 378 (Fla. 1st DCA 1976).
Affirmed.